DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	Analysis unit in claims 1-3, 7, and 10-11.
Learning unit in claims 1, 7, and 10-11.
Discrimination unit in claims 1, 5, 7-8, and 10-11.
Margin designation unit in claim 3.
Learning time designation unit in claim 4.
Synthetic variable generation unit in claim 5.
Excitation light emission unit in claim 7.
Fluorescence detection unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to "A computer program product", not one of the statutory subject matter categories. See MPEP 2106. Gottschalk v. Benson, 409 U.S. at 72 (1972).
This rejection may be overcome by amending the claims to read "A non-transitory computer-program product" or the like.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are directed to an abstract idea of method is relationships or formulas or software, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements (a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target, and generates dictionary data including a result of the learning and discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied), which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea: (i) mere instruction to implement the idea on a computer and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. See Alice Corp. v. CLS Bank Int 7,134 S.Ct. 2347, 2350 (2014).
The steps in analyzing and discriminating whether a claim is directed to patent-eligible subject matter is determining whether the claim is directed to one of the patent-ineligible concepts: laws of nature, natural phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Banklnt'l, 134 S. Ct. 2347, 2355 (2014) (citing Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012)). The body claim language recited "a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target, and generates dictionary data including a result of the learning and discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied" that would consider as steps "a process or method and determining by a software of computer" which is one of the four categories of claimed invention (a process, machine, manufacture, and composition of matter).
By applying the Alice and Mayo test, the step in analyzing and discriminates whether a claim is directed to patent-eligible subject matter is determining whether the claim is directed to one of the patent-ineligible concepts: laws of nature, natural phenomena, and abstract ideas.
The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.
a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target (data processing and not significantly more than the abstract idea. See Benson, Electric Power Group, and Flook); and generates dictionary data including a result of the learning and discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied (data processing and not significantly more than the abstract idea. See Benson, Electric Power Group, and Flook). These steps describe the concept of mathematical relationships or formulas or software, which corresponds to concepts identified as abstract ideas by the courts, such as a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target, and generates dictionary data including a result of the learning and discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied  using the concept of mathematical relationships or formulas or software of the computer. The concept described in claims 1, 7, and 10-11 not meaningfully different than those concepts found by the courts to be abstract ideas, and as such, is an abstract idea (step 2A Yes).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of "an analysis unit, detection data indicating amounts of luminescence of fluorescence at respective wavelength bands, generates teaching data by associating a result of the discrimination with the detection data, a learning unit, a machine learning algorithm, a discrimination unit,  a margin designation unit, a learning time designation, a synthetic variable generation unit, an excitation light emission unit, and a fluorescence detection unit" recited at a high level of generality and are recited as performing generic computer functions or software routinely used in computer an analysis unit, detection data indicating amounts of luminescence of fluorescence at respective wavelength bands, generates teaching data by associating a result of the discrimination with the detection data, a learning unit, a machine learning algorithm, a discrimination unit,  a margin designation unit, a learning time designation, a synthetic variable generation unit, an excitation light emission unit, and a fluorescence detection unit) recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (step 2B No).

Claims 2-6 and 8-9 are dependent on claims 1 and 7, and includes all the limitations of claims 1 and 7. Therefore, claims 2-6 and 8-9 recite the same abstract idea as claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2018/0259440) in view of Long et al (US 2017/0038299).
Regarding claim 7; Otsuka discloses a particle sorting system, comprising:
an excitation light emission unit (21 @ figure 2-3) that emits excitation light to a liquid including a particle (S @ figures 2-3 and paragraph [0051]: e.g., the measured samples S are biological subjects, and examples of the biological subjects that can be used in the present embodiment include biological particles, such as cells, microbes, or liposomes);
a fluorescence detection unit (25 @ figures 2-3) including a detector (e.g., photodetector 25 figures 2-3) that disperses fluorescence emitted from the particle irradiated with the excitation light (paragraph [0060]: e.g., the flow cytometer, which is an example of the measuring unit 20 according to the present embodiment, is a cell analyzer capable of analyzing each biological sample S. Referring to FIG. 2, a laser beam having a wavelength capable of exciting the fluorochrome(s) used to dye the samples S is emitted from a laser source 21 to the dyed biological samples S flowing in a flow cell 231), detects amounts of luminescence of the fluorescence at respective wavelength bands (paragraph [0062]: e.g., the flow cytometer includes the laser source 21, which emits a laser beam of a predetermined wavelength (for example, a laser beam of a wavelength of 488 nm or 640 nm), and the flow cell 231, and also includes a flow system 23 configured to align and move the measured samples S in the flow cell 231, configured to guide the laser beam to the measured samples S, the photodetector 25, which is configured to detect the fluorescent light and the scattered light, such as forward-scattered light or backward-scattered light, emitted from the measured samples S), and generates detection data to an information processing apparatus (10 @ figure 1-3);
an analysis unit (e.g., data acquisition unit 102, pulse waveform analysis unit 104 @ figure 4, and candidate characteristic determination unit 106, figure 4) that calculates fluorophore information indicating respective amounts of luminescence of a plurality of types of fluorophores on a basis of the detection data (paragraph [0003]: e.g., when a common flow cytometer is used, scattered light or fluorescent light obtained by emitting a laser beam to particles is obtained in the form of a pulse waveform, and an area, height, and width of the pulse waveform are used to determine or identify the properties of each individual particle), discriminates whether or not to treat the particle as a process target in accordance with the fluorophore information, and generates teaching data by associating a result of the discrimination with the detection data (figures 16-17 and paragraph [0107]: e.g., the candidate characteristic determination unit 106 will now be described below.  FIGS. 16 and 17 are outline diagrams for explaining identification and discrimination of the positional relationship between different antigens in a cell.  A case where a plurality of antigens 302 and 303 stained with different fluorescent substances are present in cells 300); and 
a learning unit (110 @ figure 4) that applies a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target, and generates dictionary data including a result of the learning (paragraphs [0096] and [0113]-[0114]: e.g., the learning unit 110 subjects a correlation between the candidate biological characteristic and the shape information determined by the candidate characteristic determination unit 106 to statistical processing, and generates new correlation information representing the correlation between the candidate biological characteristic and the shape information, and/or a correlation algorithm for making a determination as to the correlation …). See figures 1-22

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Otsuka discloses all of feature of claimed invention except for a discrimination unit that discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied. However, Long et al teaches that it is known in the art to provide a discrimination unit (figures 1-2 and 6; and paragraphs 0030]-[0033]: e.g., discrimination between target analytes and interfering materials may be a significant challenge with single fluorescence excitation wavelength systems using particle size as discriminator as microscopic spheres, shavings, and microorganisms may be similar in size, shape, fluorescence emission spectra, and intensity.  In particular, the fluorescence emission spectral profiles from interfering materials can interfere with those of target analytes) that discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle sorting system of Otsuka with a discrimination unit that discriminates whether or not the particle whose detection data has been acquired is the 
Regarding claims 1 and 10-11; Otsuka discloses an information processing apparatus, a program that causes an information processing apparatus, and a particle sorting method comprising: 
an analysis unit (e.g., data acquisition unit 102, pulse waveform analysis unit 104 @ figure 4, and candidate characteristic determination unit 106, figure 4) that calculates fluorophore information indicating respective amounts of luminescence of a plurality of types of fluorophores on a basis of detection data indicating amounts of luminescence of fluorescence at respective wavelength bands (paragraph [0062]: e.g., the flow cytometer includes the laser source 21, which emits a laser beam of a predetermined wavelength (for example, a laser beam of a wavelength of 488 nm or 640 nm), and the flow cell 231, and also includes a flow system 23 configured to align and move the measured samples S in the flow cell 231, configured to guide the laser beam to the measured samples S, the photodetector 25, which is configured to detect the fluorescent light and the scattered light, such as forward-scattered light or backward-scattered light, emitted from the measured samples S), the fluorescence having been emitted from a particle irradiated with excitation light (paragraph [0060]: e.g., a laser beam having a wavelength capable of exciting the fluorochrome(s) used to dye the samples S is emitted from a laser source 21 to the dyed biological samples S flowing in a flow cell 231), discriminates whether or not to treat the particle as a process target in accordance with the fluorophore information and generates teaching data by associating a result of the discrimination with the detection data (figures 16-17 and paragraph [0107]: e.g., the candidate characteristic determination unit 106 will now be described below.  FIGS. 16 and 17 are outline diagrams for explaining identification and discrimination of the positional relationship between different antigens in a cell.  A case where a plurality of antigens 302 and 303 stained with different fluorescent substances are present in cells 300);
a learning unit (110 @ figure 4) that applies a machine learning algorithm to the teaching data, learns a characteristic of the detection data discriminated as the process target, and generates dictionary data including a result of the learning (paragraphs [0096] and [0113]-[0114]: e.g., the learning  …). See figures 1-22
Otsuka discloses all of feature of claimed invention except for a discrimination unit that discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied. However, Long et al teaches that it is known in the art to provide a discrimination unit (figures 1-2 and 6; and paragraphs 0030]-[0033]: e.g., discrimination between target analytes and interfering materials may be a significant challenge with single fluorescence excitation wavelength systems using particle size as discriminator as microscopic spheres, shavings, and microorganisms may be similar in size, shape, fluorescence emission spectra, and intensity.  In particular, the fluorescence emission spectral profiles from interfering materials can interfere with those of target analytes) that discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle sorting system of Otsuka with a discrimination unit that discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data when the detection data is supplied as taught by Long et al for the purpose of improving by incorporating multiple excitation sources at different fluorescence excitation wavelengths and multiple resulting fluorescence emission spectral profiles.
Regarding claim 3; Otsuka discloses the analysis unit (104 @ figure 4 and ) sets process target ranges with regard to the respective amounts of luminescence of the plurality of types of fluorophores and discriminates whether or not to treat the particle as the process target in accordance with whether or not the fluorophore information is included in the process target range (paragraph [0089]-[0090]: e.g., the pulse waveform analysis unit 104 can identify the peak in a first pulse waveform on the basis of information on a a wavelength range different from a wavelength range used to detect the first pulse waveform) and the information processing apparatus (10 @ figures 4 and 19) further comprises a margin designation unit (paragraph [0091]-[0092]: e.g., the pulse waveform analysis unit 104 can also acquire a base line obtained by attenuating at least one or more peaks in a pulse waveform, and identify the at least one or more peaks in the pulse waveform on the basis of a result of a comparison of the pulse waveform and the base line. More specifically, when a pulse waveform 402 is acquired as raw data as illustrated in FIG. 12, the pulse waveform analysis unit 104 processes the pulse waveform 402 with a digital filter first to acquire a base line 403 obtained by attenuating at least one or more peaks in the pulse waveform 402) that designates a margin of the process target range (figures 11-12).
Regarding claim 4; Otsuka discloses further comprising a learning time designation unit (paragraph [0114]: e.g., the learning unit 110 may adopt any learning method, and may adopt, for example, one or an appropriate combination of machine learning, reinforcement learning, deep learning, a neural network, a support vector machine (SVM), a genetic algorithm (GA), Bayesian estimation, and so on) that designates the machine learning algorithm to be used by the learning unit (110 @ figures 4 and 19).
Regarding claim 6; Otsuka discloses the particle is a cell fluorescently labeled with the plurality of types of fluorophores (paragraphs [0051]-[0052]: e.g., the measured samples S are biological subjects, and examples of the biological subjects that can be used in the present embodiment include biological particles, such as cells, microbes, or liposomes).
Regarding claim 8; Otsuka discloses further comprising a particle sorting mechanism (29 @ figure 19) that sorts the particle on a basis of a result of the discrimination made by the discrimination unit.
Regarding claim 9; Otsuka discloses the particle sorting mechanism (29 @ figure 19 and paragraph [0135]) generates a droplet including the particle (S @ figure 2-3), controls a path of the droplet by electrically charging the droplet, and sorts the particle by an output unit (112A @ figure 19).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Long et al as applied to claim 1 above, and further in view of Novo et al (US 2013/0346023).
Regarding claim 2; Otsuka in view of Long et al combination discloses all of feature of claimed invention except for the analysis unit calculates the fluorophore information through a weighted least-square method. However, Novo et al teaches that it is known in the art to provide the analysis unit calculates the fluorophore information through a weighted least-square method (paragraph [0013]: e.g., the optical data analysis application further configures the processor to estimate fluorochrome abundances by utilizing a percentage error estimation via a weighted least squares method). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine particle sorting system of Otsuka with limitation above as taught by Novo et al for the purpose of improving by increasing the bandwidth of the fluorescence emission spectra observed by each of the detectors.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious information processing apparatus comprising all the specific elements with the specific combination including further comprising a synthetic variable generation unit that generates a synthetic variable on a basis of the detection data and reference spectra that are respective luminescence spectra of the plurality of types of fluorophores, wherein the analysis unit generates the teaching data by associating the synthetic variable with the detection data together with the result of the discrimination, and the discrimination unit discriminates whether or not the particle whose detection data has been acquired is the process target on a basis of the dictionary data and the synthetic variable in set forth of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Vacca et al (US 2018/0246027) discloses Particle Analysis, Particle Sorting, and Multiplexed Assays.  In particular, embodiments disclosed herein are capable of increased multiplexing in Flow Cytometry, Cell Sorting, and Bead-Based Multi-Analyte Assays.
2) Isozu (US 2011/0113046) discloses information processing apparatus, an information extracting method, a program, and an information processing system.
3) Marquardt et al (US 2010/0280765) discloses systems and methods for sensing, and more particularly to systems and methods for detection and discrimination and/or classification of species distributed in the atmosphere, such as biological species.
4) Hammond et al (US Patent No. 5,558,998) discloses a method is provided for sizing DNA fragments using high speed detection systems, such as flow cytometry to determine unique characteristics of DNA pieces from a sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 13, 2021


							/SANG H NGUYEN/                                                                                             Primary Examiner, Art Unit 2886